DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
 	Claims 1-4, 6-10, 15-17, 19-21, 23-26, and 29, are pending in the application.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2, 6, 23-26, and 29 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jensen (US 4411659 A).

As per claim 1, Jensen teaches an ostomy appliance, ostomy bag 10, Fig.1 [Col.3,ll.43-44] comprising: 

    PNG
    media_image1.png
    238
    564
    media_image1.png
    Greyscale
 		(a) a front panel [front wall 12, Fig.1 Col.3,ll.24-25] and a rear panel [rear wall 11, Fig.1 Col.3,ll.24-25], at least partly sealed to one another along their peripheries [heat-sealed at side, top edges 14 Fig.5 Col.3,ll.29-30], said front 12 and rear 11 panels forming a pouch, collection pouch [Fig.1;Col.3,ll.23-27; claim 1], the rear panel 11 having a stomal opening 16 Fig.1 [Col.3,ll.52-54] for positioning around a stoma [Col.3,ll.62-64] so that body waste excreted through the stoma is captured in said pouch [Col.4,ll.13-18];	  	(b) a filter [filter assembly 24 Fig.1;Col.4,ll.48-56], for deodorization of odorous gas from the body waste [deodorizing waste gases Col.2,ll.36-38], and said filter 24 located on the front panel 12 Fig.1 [Col.4,ll.33]; and said filter 24 comprising an opening [central opening 31, Fig.1;Col.4,ll.53] for emitting said deodorized gas to the atmosphere [Fig.5,1;Col.5,ll.32-33]; and  		(c) a center panel [barrier wall/film 13,Fig.1] between the front 12 and rear 11 panels [Fig.1;Col.3,ll.33], which at least partly covers said filter 24 Fig.1 [adjacent ribs 33 of filter 24 Fig.5 Col.4,ll.67-68], the center panel 13:  			having a bottom edge that is positioned above the bottom edges of the front and rear panels [above opening 15 Col.7,ll.40-41] at lower edge of front and rear panels Col.3,ll.30-33]; and  			is attached to the front 12 and rear 11 panels along the periphery of the pouch 14 Fig.1, 5 [Col.3,ll.25-30]; 
 	As to claim 2, Jensen discloses wherein the center panel 13 and front panel 12 are partly attached to one another [heat sealed at edges 14 Fig.1,5 Col.3,ll.25-30],
	As to claim 6, Jensen discloses wherein the center panel 13 comprises one or more protrusions that project toward the front panel [embossed, ridged areas 13a and/or 13b on 13 projecting towards front panel 12 Fig.5 Col.7,ll.11-16,26-36]; and the front panel 12 comprises one or more protrusions that project toward the center panel 13 [embossed, ridged areas on 12 projecting toward 13 Fig.1, 5 Col.7,ll.11-16,26-36].	As to claims 23-24, Jensen discloses the filter 24 is a round shaped filter Fig.1 [comprising disc filter element 26 Col.5,ll.47; ring section 28 Col.4,ll.50-51], or an axial flow filter Fig.1 [gas flow in axial direction thru filter 26 and opening 23 Col.5,ll.5-6,1-4];	As to claims 25-26, Jensen discloses that the protrusions are made of the same material, thermoplastic film [Col.3,ll.26-27] as, or integrally formed with, the center panel [protrusions as embossed areas 13a and/or 13b on central wall 13 as same material forming geometric patterns as integrally formed Col.7,ll.12-16].  	As to claim 29, Jensen discloses the center and front panels are attached by one or more additional welds at the bottom edge of the center panel [lower edge of center 13 and front wall 12 can be heat sealed Col.7,ll.45-47].


 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
	Claims 9-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen. 
As to claim 9-10 (dependent on claim 1), Jensen teaches that the center panel 13 comprises protrusions [areas of pattern embossing and/or ridges 13a and/or 13b on center panel 13 Fig.1,5 Col. 7,ll.11-12] that extend well beyond the limits of the stoma opening 16 and the discharge port 23 [Col.7,ll.13-15] and which can include any areas of the center panel 13, except for the welded periphery [Col.7,ll.21-25], such that the protrusions 13a or 13b can extend up to the entire surface of the central panel 13, in order to not prevent gases from traveling through the pouch [Col.7,ll.15-21]. 	Jensen does not specifically teach that the area of protrusions comprise at least 50% or at least 66% of the surface area of the center panel, Jensen teaches that the protrusions can include up to all of the surface area, as presented above. 	However, it would have been obvious to provide the protrusions up to all of the surface area of the center panel, and one of skill would have been motivated to do so, in order to not prevent gases from traveling through the pouch.

 	As to claims 15-17, Jensen teaches that the protrusions as embossed areas 13a and/or 13b with ridges as providing top surface of protrusions, and/or depressions, as at least 2 different shapes and sizes, forming geometric patterns including columns or rows [Col.7,ll.12-16];  in order to insure or optimize that surface contact between the barrier/center panel and the front and rear panels does not prevent gases to travel from the stoma opening through the pouch to the gas discharge port in the filter assembly [Col.7,ll.16-21].   	The term "geometric" is defined as: 2. consisting  of,  formed  by, or  characterized  by  points,   lines,   curves,  or  surfaces : a  geometric   figure; and/or 3.(of  design  or  ornamentation)   composed   of  geometric   forms,   such  as  circles,   rectangles,   triangles, etc. (Collins English Dictionary - Complete & Unabridged 2012 Digital Edition © William Collins Sons & Co. Ltd. 1979, 1986 © HarperCollins Publishers 2012). 	Jensen does not teach (as per claims 15-17) that the geometric protrusions are shaped as polyhedral; tetrahedral, pentahedral, or hexahedral; or a labyrinth pattern in at least two different shapes or sizes. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide two or more different geometric shapes of the protrusions, and one of skill would have been motivated to do so, in order to insure or optimize that surface contact between the barrier/center panel and the front and rear panels does not prevent gases to travel from the stoma opening through the pouch to the gas discharge port in the filter assembly, and since such dimensions are known in the art and since optimum dimensions, depending on its intended use, is within the skill of those skilled in the art. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A). 	Claims 3-4, 7-8, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Torgalkar (US 5250042 A).

	As to dependent claims 3-4, Jensen does not teach that: 		(as per claim 3) the center panel and front panel are attached by a single weld located on the center of the bottom edge of the center panel; and  		(as pre claim 4) the center panel and the front panel have a substantially protrusion-free portion positioned between the filler and the single weld.  	However, Torgalkar teaches that: 		(as per claim 3) the center panel 40 and front panel 12 are 
 attached by a single weld 48 located on the center of the bottom edge of the center panel 40 [heat sealed by single weld 48 to front wall 12 Fig.2,3A Col.4,ll.1-4], and that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between filler 32 and the single weld 48 [where center panel 40 lacks protrusions between filter 32 and the single weld 48 Fig.2,3A [Col.3,ll.28-36];  	 	in order to allow the center panel to enclose the entire filter and separate it from the stoma aperture in the upper part of the bag [Col.4,ll.4-7]; and to provide an intervening membrane/center wall with a protrusion-free portion that allows for flow of It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ostomy appliance of Jensen to include a single weld located on the center of the bottom edge of the center panel and a protrusion-free portion of Torgalkar, for the advantage of allowing the center panel to enclose the entire filter and separate ii from the stoma aperture in a region in the upper part of the bag, as well for providing an intervening membrane with a protrusion-free portion, that allows for flow of gas, but not liquid, to pass through into the chamber surrounding the filter and then through the filler and out of the bag.

	As to independent claims 7 and 8, Jensen teaches an ostomy appliance [ostomy bag 10, Fig.1;Col.3,ll.43-44], comprising: 		(a) a front panel [front wall 12, Fig.1 Col.3,ll.24-25] and a rear panel [rear wall 11, Fig.1 Col.3,ll.24-25], at least partly sealed to one another along their peripheries [heat-sealed at side, top edges 14 Fig.5 Col.3,ll.29-30], said front 12 and rear 11 panels forming a pouch, collection pouch Fig.1 [Col.3,ll.23-27; claim 1], the rear panel 11 having a stomal opening 16 Fig.1 [Col.3,ll.52-54] for positioning around a stoma [Col.3,ll.62-64] so that body waste excreted through the stoma is captured in said pouch [Col.4,ll.13-18];	  	(b) a filter [filter assembly 24 Fig.1 Col.4,ll.48-56], for deodorization of odorous gas from the body waste [deodorizing waste gases [Col.2,ll.36-38], and 	said filter 24 located on the front panel 12 Fig.1 [Col.4,ll.33]; and said filter 24 comprising an opening [central opening 31, Fig.1 [Col.4,ll.53] for emitting said deodorized gas to the atmosphere Fig.5, 1 [Col.5,ll.32-33]; and		(c) a center panel [barrier wall 13, Fig.1 between front 12 and rear 11 panels Fig.1 Col.3,ll.33], which at least partly covers said filter 24 Fig.1 [adjacent ribs 33 of filter 24 Fig.5 Col.4,ll.67-68],  			the center panel 13: having a bottom edge that is positioned above the bottom edges of the front and rear panels [above opening 15, Col.7,ll.40-41] at lower edge of front and rear panels Col.3,ll.30-33]; and is attached to the front 12 and Jensen does not teach that: 		(as per claims 7 and 8) the center panel and front panel are attached by a single weld located on the center of the bottom edge of the center panel; and  		(as pre claim 8) the center panel and the front panel have a substantially protrusion-free portion positioned between the filler and the single weld.  	However, Torgalkar teaches an ostomy appliance 10 Fig.2-3A where the center panel 40 and front panel 12 are 

    PNG
    media_image2.png
    547
    811
    media_image2.png
    Greyscale
 attached by a single weld 48 located on the center of the bottom edge of the center panel 40 [heat sealed by single weld 48 to front wall 12 Fig.2,3A Col.4,ll.1-4], and that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between filler 32 and the single weld 48 [where center panel 40 lacks protrusions between filter 32 and the single weld 48 Fig.2,3A [Col.3,ll.28-36];  	 	in order to allow the center panel to enclose the entire filter and separate it from the stoma aperture in the upper part of the bag [Col.4,ll.4-7]; and to provide an intervening membrane/center wall with a protrusion-free portion that allows for flow of gas, but not liquid, to pass through and into the chamber surrounding the filter [Col.4,ll.9-15]. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ostomy appliance of Jensen to include a single weld located on the center of the bottom edge of the center panel and a protrusion-free portion of Torgalkar, for the advantage of allowing the center panel to enclose the entire filter and separate ii from the stoma aperture in a region in the upper part of the bag, as well for providing an intervening membrane with a protrusion-free portion, that allows for flow of gas, but not liquid, to pass through into the chamber surrounding the filter and then through the filler and out of the bag.

	As to claims 19-21 (dependent from claim 7), Jensen teaches that the protrusions as embossed areas 13a and/or 13b with ridges as providing top surface of protrusions, and/or depressions, as at least 2 different shapes and sizes, forming geometric patterns including columns or rows [Col.7,ll.12-16];  in order to insure or optimize that surface contact between the barrier/center panel and the front and rear panels does not prevent gases to travel from the stoma opening through the pouch to the gas discharge port in the filter assembly [Col.7,ll.16-21].   

Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-4, 6-10, 15-17, 19-21, 23-26, and 29 are rejected on the ground of nonstatutory double patenting over claims 1-4, 6-10, 15-17, 19-21, 23-26, and 29 of US Patent No. 10,478,329 B2 (‘329) (issued from parent application 15/306043).  
	As to Claims 1-4, 6-10, 15-17, 19-21, 23-26, and 29, claims 1-4, 6-10, 15-17, 19-21, 23-26, and 29 of ‘329 teach or suggest the claimed delivery and fluid storage bridge, as follows:




Clm
1
2
3
4
6
7
8
9
10
15
16
‘329
1
2
3
4
6
7
8
9
10
15
16












Clm
17
19
20
21
23
24
25
26
29


‘329
17
19
20
21
23
24
25
26
29




 	The differences between present claims and the claims of ‘329 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; additional elements or features in independent claims 1, 7, and 8, and/or different combinations of elements).  
 	However, the ‘329 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘329 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘329 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781